Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Rejection of Claim(s) 1-3, 9-11, 13-21, 23 and 25-31 under 35 U.S.C. 102(a)(1) as being anticipated by Chakravarty (US 10,610,846) has been modified in light of applicants amendments.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “said optical output wavefront forms a diffraction pattern upon exiting output port” and “a photodetector array wherein said diffraction pattern is formed on said photodetector array and wherein a resulting optical power distribution over a plurality of photodetectors in said photodetector array generates an electronic signal usable to assess the interaction of one or more molecules with said target regions.” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-11, 13-21, 23, 25-31 and 57 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakravarty (US 10,610,846).
Regarding claim 1, Chakravarty teaches a two-dimensional photonic crystal microarray measurement apparatus comprising an optical slab waveguide having one or more target regions (refer to Figure 3, 301, 302…), the target regions trap one or more targets of interest, the optical slab waveguide adapted to receive one or more input optical beams from one or more light sources; (Refer to Col. 3, Lines 10-20) a plurality of propagating optical waves created in the optical slab waveguide; and the 
Regarding claim 2, the one or more target regions are functionalized with an antibody, polymer, cell, tissue, or biological material.  (Refer to Col. 7, Lines 24-25)
Regarding claim 4, the plurality of propagating optical waves are modified by the one or more target regions to create an optical output wavefront that forms a diffraction pattern.  (Refer to Figures 18A-18B)
Regarding claim 9, the optical source is not a tunable, narrow linewidth optical source.
Regarding claim 10, the sensors includes a plurality of optical slab waveguides.  (Refer to Figures 8A and 8B)
Regarding claim 11, including one or more optical manipulators that transform the optical wavefront prior to conversion into an electronic signal by one or more photodetector arrays.  (Refer to Figures 15A)
Regarding claim 13, the optical manipulators separate the optical wavefront into different angular frequencies.
Regarding claim 14, the optical manipulators modulate the phase and amplitude of the optical wavefront. (Figures 12-12B)
Regarding claim 15, the one or more optical manipulators include filters, lens, polarizers and/or masks or combinations thereof.  (Refer to Figure14A)
Regarding claim 16, including one or more arrangements that increase the length of the propagating optical waves.  (Refer to Col. 7, Lines 45-46)

Regarding claim 18, the arrangements are air-filled openings in the waveguide that partially reflect the propagating optical waves.  (Refer to Col. 3, Lines 44-45)
Regarding claim 19, a substrate having a photonic crystal layer on which the slab is located, the slab having a higher index of refraction than the photonic layer, and the optical source having a wavelength greater than the thickness of the slab.  (Refer to Col. 3, Lines 35-37)
Regarding claim 20, the photonic crystal layer is one-dimensional.  (Refer to Col. 1, Lines 42-43)
Regarding claim 22, the photonic crystal layer is comprised of alternating layers of high and low refractive index material along the z-axis of the sensor.
Regarding claim 23, an optical slab waveguide having one or more target regions, the target regions interact with one or more targets of interest; the optical slab waveguide adapted to receive one or more input optical beams from one or more light sources;  a plurality of propagating optical waves created in said optical slab waveguide; and said propagating optical waves interact with said one or more target regions to create an optical output wavefront.  (Refer to claim 1)
Regarding claim 25, the target regions include one or more functional polymers that directly interact with target gas molecules, said interaction of the gas and the polymers modifies the optical refractive index of the polymer.   (Refer to Col. 3, Lines 35-37)

Regarding claim 27, a plurality of spaced apart target regions separated by non-functionalized regions.  (Refer to Figure 7A)
Regarding claim 28, a plurality propagating optical waves, the propagating optical waves having different degrees of sensitivity to a target of interest.  (Refer to Figure 7B)
Regarding claim 29, the propagating optical waves have a different degree of sensitivity to a target of interest as a result of said spaced apart target regions being separated by non-functionalized regions. (Refer to Figure 7B)  
Regarding claim 30, each target region has a different configuration.  (Refer to Figure 7B)
Regarding claim 32, each target region has a different pattern.  (Refer to Figure 7B)
Response to Arguments
Applicant's arguments filed on 1/29/2021 have been fully considered but they are not persuasive. Applicants argue that Chacravarti does not teach using an optical diffraction pattern and the corresponding spatial optical power distribution to detect molecules.  It is the examiners position that Chacravarti teaches an optical device and a diffraction pattern maybe created by different waveguides by the optical device.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273.  The examiner can normally be reached on M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798